Citation Nr: 1445870	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  09-32 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for left knee disorder.

3.  Entitlement to service connection for right knee disorder

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for residuals of back injury.

6.  Entitlement to service connection for gastrointestinal disorder.

7.  Entitlement to service connection for glaucoma.

8.  Entitlement to service connection for neck disorder.

9.  Entitlement to service connection for diabetes mellitus.

10.  Entitlement to nonservice-connected pension benefits.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from May 14, 1973 to June 27, 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from July 2008 and May 2010 rating decisions by the RO.

In the July 2008 decision, the RO declined to reopen the Veteran's claim for service connection for residuals of back injury and denied service connection for gastrointestinal disability.  The Veteran filed a notice of disagreement (NOD) later that same month.  A statement of the case (SOC) was issued in June 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2009.

In January 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.

In his August 2009 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge in Washington, DC.  A July 2010 letter informed him that his hearing was scheduled for October 2010.  However, in correspondence received in August 2010, the Veteran cancelled his hearing request.  His request is therefore deemed to be withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

In the May 2010 rating decision, the RO, inter alia, denied claims for service connection for hypertension, glaucoma, diabetes mellitus, PTSD, a sleep disorder, and disabilities of the neck and knees, and a claim for TDIU.  The Veteran filed an NOD in June 2010.

In February 2011, the Board reopened the Veteran's claim for service connection for residuals of back injury and remanded the claim for service connection, on the merits, as well as the claim for service connection for gastrointestinal disability, to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development and adjudication.  The Board also remanded the Veteran's claims for service connection for hypertension, glaucoma, diabetes mellitus, PTSD, a sleep disorder, and disabilities of the neck and knees, and the claim for TDIU, for issuance of an SOC.  See 38 C.F.R. § 19.29 (2013); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

In March 2011, while the case was in remand status, the Veteran indicated that he wanted a Board hearing.  In August 2011, the RO informed the Veteran that he was being placed on a list of persons wishing to appear for a Board hearing at the RO.  In correspondence received in September 2011 and March 2012, the Veteran indicated that he longer wanted a hearing.

After taking further action, the RO continued to deny the claims for service connection for residuals of back injury and gastrointestinal disability (as reflected in a March 2012 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.  The RO also ultimately determined, in effect, that the Veteran had filed a timely NOD with respect to the RO's May 2010 denial of nonservice-connected pension benefits.  In March 2012, the RO issued the Veteran an SOC with respect to that claim, as well as the Veteran's claims for service connection for hypertension, glaucoma, diabetes mellitus, PTSD, a sleep disorder, and disabilities of the neck and knees, and the claim for TDIU.  The Veteran filed a substantive appeal later that month.

Following the return of the Veteran's case to the Board in April 2012, the Veteran submitted medical evidence directly to the Board in May 2012, December 2012, and January 2013.  In February 2013, he indicated that he wished to waive initial consideration of that evidence by the agency of original jurisdiction (AOJ).  Thereafter, he submitted further evidence and waivers in May 2013 and June 2013.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).  

In January 2014, after obtaining an opinion from an outside medical expert, an expanded panel of the Board granted service connection for psychiatric disability, diagnosed as bipolar disorder and/or schizoaffective disorder (a matter for which the Veteran was represented by a private attorney).  In so doing, the Board noted that it was granting service connection for all of the Veteran's current psychiatric symptomatology and, as such, that the Board's decision represented a full grant of the benefits sought on appeal with respect to psychiatric impairment.

In light of the Board's January 2014 decision, there remains no case or controversy with respect to service connection for psychiatric impairment, whether attributable to PTSD or otherwise.  As such, the Veteran's claim for service connection for PTSD need not be addressed further.  The issues remaining for appellate consideration are as set forth above, on the title page.

As noted above, the Veteran has been (and continues to be) represented by a private attorney with respect to his claim for compensation for psychiatric disability.  As to all other matters, however, the Veteran clarified in an April 2014 statement that he is proceeding pro se.

In his April 2014 statement, the Veteran also indicated that he wished to have a Board hearing before a Veterans Law Judge in Washington, D.C., pertaining to the issues remaining on appeal.  A May 2014 letter informed him that his hearing was scheduled for August 2014.  However, in correspondence received in July 2014, the Veteran withdrew his hearing request.  See 38 C.F.R. § 20.704(d) (2013).

In September 2014, the Veteran submitted additional medical evidence directly to the Board (pertaining to his treatment for back-related complaints), without a waiver of initial AOJ consideration of the evidence.  However, as this claim is being remanded, the AOJ will have an opportunity to review all the newly associated documents such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

The Board notes that, in addition to the paper claims file, the Veteran also has records stored in paperless, electronic Virtual VA and Veterans Benefits Management (VBMS) files.  The electronic files include additional materials, which the Board has reviewed.

In February 2011, the Board referred to the AOJ the Veteran's March 2009 request to reopen a claim for service connection for a hernia.  Inasmuch as it does not appear from the record that any action has been taken on this matter, it is again referred to the AOJ for appropriate action.    In addition, in a February 2014 statement, the Veteran appeared to be requesting dental treatment.  This matter has not been adjudicated by the AOJ and is therefore referred to the AOJ for clarification and appropriate action.  38 C.F.R.               § 19.9(b) (2013).

The Board's decisions as to the claims for service connection for a sleep disorder, hypertension, a right knee disorder and a left knee disorder are set forth below.  The remaining claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims herein decided has been accomplished.

2.  The Veteran served on active duty for less than 90 days.

3.  The competent, credible, and probative evidence does not establish continuity of symptoms related to hypertension or arthritis of either knee since service.

4.  Hypertension, sleep apnea, right knee disorder and left knee disorder were first diagnosed many years after the Veteran's discharge from service, and there is no competent evidence or opinion of a medical relationship between any such current disability and the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a sleep disorder are not met.  38 U.S.C.A. §§ 1101, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The criteria for service connection for a right knee disorder are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for a left knee disorder are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a March 2009 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection for a sleep disorder, hypertension, and disabilities of the knees, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The May 2010 RO rating decision reflects the initial adjudication of the claims after issuance of the March 2009 letter.  Hence, the March 2009 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA, and private medical treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran on his behalf.  The Board finds that no additional AOJ action to further develop the record on these claims, prior to appellate consideration, is required.

The Board acknowledges that no medical etiology opinion has been obtained in connection with these claims.  However, as explained in more detail below, on these facts, no such medical opinion is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as hypertension and arthritis, which develop to a compensable degree (10 percent for hypertension and arthritis) within a prescribed period after discharge from service (one year for hypertension and arthritis), although there is no evidence of such disease during the period of service.  However, the presumption applies only in the case of a Veteran who served for 90 days or more during a period of war or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(1), 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit has clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a) (such as hypertension and arthritis).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) held that that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In this appeal, the Veteran seeks to establish service connection for a sleep disorder, hypertension, and disabilities of his knees.  In a January 2012 statement, he identified the sleep disorder for which he was seeking service connection as sleep apnea and snoring (as distinguished from the insomnia he experiences as a result of psychiatric impairment, which has already been service connected).

The evidence of record reflects that the Veteran has been diagnosed with hypertension.  He has also been found to suffer from multiple disorders of the knees, to include arthritis and tears of the anterior cruciate ligaments, bilaterally.  In addition, he has reported, in essence, that he has been diagnosed with sleep apnea; which he is competent to do.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As regards whether any of these disabilities has their onset in or are otherwise medically related to service, the Board notes that, although the Veteran complained of a pulled muscle in the right leg on one occasion in June 1973, his service treatment records are entirely devoid of any evidence reflecting complaints, findings, or diagnoses pertaining to a sleep disorder, hypertension, or impairment of the knees.  

Post-service, the evidence reflects that the Veteran's blood pressure was recorded as 108/65, 122/70, and 120/80 on examinations in January 1975, March 1976, and December 1978, respectively.  Thereafter, there is no lay evidence of hypertension prior to approximately 2000, when the Veteran reports having first received the diagnosis (and no available medical evidence of such a diagnosis prior to December 2004).

As to the Veteran's reported sleep disorder, the evidence reflects that difficulty with sleeping, or insomnia, related to his psychiatric disability (for which he is already service connected) was noted in the years soon after service, between 1975 and 1979 (and since).  However, those records make no mention of sleep apnea or any other primary sleep disorder.

With respect to the knees, the Board notes that the Veteran was examined on multiple occasions between 1975 and 1978, with no adverse complaints or findings relevant to the knees.  In February and April 1979, he complained of having a "bad" right knee, with occasional episodes of pain he believed to be due to an old football injury.  However, examination and X-ray of the knee were noted to be completely normal, with no physical findings to support his complaints.  Thereafter, no medical diagnosis of a right knee disability is found in the record until February 2004, when the Veteran reported a 25-year history of right knee pain (with earlier testimony pertaining to a history of multiple post-service motor vehicle accidents), and an examiner recorded an impression of sprain.  Subsequent magnetic resonance imaging (MRI), to include in September 2005 and October 2006, revealed arthritis and tears of the anterior cruciate ligaments, bilaterally; as noted above.

After a full review of the record, including service records, reports of post-service medical treatment and examination, and statements by the Veteran, the Board finds that service connection for a sleep disorder, hypertension, and disabilities of his knees is not warranted.

Inasmuch as the Veteran served on active duty for less than 90 days, he cannot be awarded service connection for hypertension or arthritis on the basis of the one-year presumptive period described above.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(1), 3.309(a).  Moreover, in light of the evidence, it appears clear that neither arthritis nor hypertension-nor sleep apnea-was present for many years after the Veteran's discharge from service.  The Board points out that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Furthermore, there is no competent evidence or opinion which links post-service hypertension, sleep apnea, or disability of either knee to the Veteran's active duty service, and the Veteran has not presented or identified any such medical evidence or opinion.  Moreover, on these facts, VA is not required to arrange for the Veteran to undergo VA examination, or to otherwise obtain a medical opinion to address the etiology of these conditions, manifested many years post service.

In this regard, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the claims decided herein do not meet the fundamental requirement to obtain a VA medical opinion.  As set out in the discussion, above, there is no evidence whatsoever of any in-service disease or injury pertaining to hypertension, sleep apnea, or disability of either knee.  Nor is there any suggestion by medical or other persuasive evidence that any of these conditions are in any way linked to the Veteran's active duty service.  Moreover, the Veteran has not alleged continuity of symptoms of hypertension, knee disability, or sleep apnea or other primary sleep disorder (separate and apart from insomnia attributable to his service-connected psychiatric disability) since service.  As the current record does not reflect even a prima facie claim for service connection for the claimed disabilities, VA has no obligation to obtain any medical opinion commenting upon their etiology.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).

As for the Veteran's own assertions, the Board acknowledges that laypersons are competent to provide evidence of matters within their personal knowledge-to include the occurrence of in-service injury, as well as to with respect to existence and continuity of problems.  See e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In addition, as noted above, hypertension and arthritis are among the disabilities diseases listed as "chronic" under 38 C.F.R. § 3.309(a).  See Walker, supra.  In this case, however, the Veteran has not asserted that he has experienced continuity of symptoms since service; rather, his statements suggest that he was diagnosed with hypertension in approximately 2000, and that he historically had problems with his right knee only intermittently.

Furthermore, to whatever extent that assertions by the Veteran are being advanced to actually establish that there exists a medical relationship between current hypertension, sleep apnea, and disabilities of his knees and service, such attempt must fail.  The question of whether and to what extent these disabilities are related to service is complex in nature.  Such complex medical matters are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to have appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion as to the etiology of these disabilities.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, in this appeal, lay assertions of medical etiology-and, more specifically, medical nexus to service-have no probative value.  Accordingly, the Veteran can neither support his claim, nor counter negative medical evidence of record, on the basis of lay assertions, alone.

For the foregoing reasons, the Board concludes that the claims for service connection for a sleep disorder, hypertension, and disabilities of the knees must be denied.  In reaching the decision to deny the claims, the Board has carefully considered the applicability of the benefit-of-the-doubt doctrine.  Unfortunately, however, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a sleep disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for hypertension is denied.


REMAND

Unfortunately, the Board finds that further AOJ action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on those matters.

As discussed above, the Board, in January 2014, granted service connection for psychiatric disability, diagnosed as bipolar disorder and/or schizoaffective disorder.  A review of the record reveals that the AOJ has not yet considered the Veteran's claims for nonservice-connected pension benefits and TDIU in light of that award.  See, e.g., 38 U.S.C.A. § 1521(j)(2) (indicating that a veteran need not serve for 90 days or more in order to meet the basic eligibility requirements for pension if he or she served during a period of war and was discharged or released from such service for a service-connected disability).  Under these circumstances, and to avoid any prejudice to the appellant, a remand to the AOJ for such consideration, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also finds that, prior to further AOJ consideration of those claims, additional development is required.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Review of the claims file reveals that the development directed in the February 2011 remand was not fully completed.

In the February 2011 remand, the Board instructed the AOJ, among other things, to arrange for the Veteran to undergo VA spine and gastrointestinal examinations, by appropriate physicians, at a VA medical facility, to obtain opinions as to whether it was at least as likely as not (i.e., there was a 50 percent or greater probability) that the Veteran had a disability of his spine, and/or a gastrointestinal disability, that was the result of disease or injury incurred in or aggravated by service.  In so doing, the examiners were to include a discussion of the Veteran's documented history and medical assertions and set forth a complete rationale for the conclusions reached.

A review of the record reveals that the Veteran was examined in September 2011, as requested.  The examiner (who performed both examinations) opined that he could not offer an opinion on the matters presented without resort to mere speculation.  In so doing, the examiner noted, in part, that the Veteran's service treatment records were silent for any spine (back or neck) or stomach condition (diagnosed by the examiner as gastroesophageal reflux disease); that the Veteran had been involved in post-service accidents involving a motor vehicle, a bike, and a bus; and that there was "no current objective evidence" that the Veteran's current spine or gastrointestinal conditions were caused or aggravated to any degree by his military service.

However, in explaining his conclusions, the examiner did not account for the Veteran's lay assertions with respect to the continuity of back symptoms since service, or the statements (received in January 2009) tending to corroborate his account of observable low back and stomach symptoms upon his return from service.  In addition, although the Veteran's gastrointestinal complaints include symptoms such as diarrhea with cramps, it appears that the September 2011 VA examination and opinion may have been limited to the esophagus and stomach and, as such, did not consider complaints relative to the lower gastrointestinal tract.  Further, although the examiner opined that he could not offer an opinion on the claimed conditions without resorting to mere speculation, he did not indicate what additional evidence, if any, would be required to render such an etiological opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (the examiner is required to provide an rationale as to why this is so and state whether there is additional evidence that would permit an opinion to be rendered). 

Accordingly, the AOJ should arrange for the Veteran to undergo new VA spine and gastrointestinal examinations, by appropriate physicians, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination and/or testing, without good cause, shall result in denial of the reopened claim for service connection for residuals of back injury, and may result in denial of his original claims for service connection for gastrointestinal disability and disability of the neck.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding pertinent records.

Records of the Veteran's treatment through the VA Medical Center (VAMC) in
Jacksonville, Florida, were last associated with the Veteran's claims file in June 2013, and are dated through May 22, 2013.  In an April 2014 application for benefits, the Veteran reported that he had had additional psychiatric treatment at that facility since that time; specifically, in August and October 2013.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since May 22, 2013.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The AOJ's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private medical records, including copies of any relevant records from Dr. Miller, who has reportedly treated the Veteran for diabetes, and from Drs. Snifer and Brown, who have reportedly treated him for problems associated with his eyes, including glaucoma.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Jacksonville VAMC any outstanding, pertinent records of evaluation and/or treatment of the Veteran since May 22, 2013.   Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Furnish to the Veteran a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private medical records, including copies of any relevant records from Dr. Miller, who has reportedly treated the Veteran for diabetes, and from Drs. Snifer and Brown, who have reportedly treated him for problems associated with his eyes, including glaucoma.

Clearly explain to the appellant that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified records-to include copies of any relevant records from Drs. Miller, Snifer, and Brown-following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA spine and gastrointestinal examinations, by appropriate physicians, at a VA medical facility.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to each physician designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.  Each physician should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

Spine Examination:  The physician should clearly identify all current disability(ies) of the spine (i.e., the back and neck).  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.  In so doing, the examiner should consider and discuss the significance, if any, of the Veteran's lay assertions with respect to the continuity of back symptoms since service; the statements (received in January 2009) tending to corroborate his account of observable low back symptoms upon his return from service; and any back injuries the Veteran sustained after service, to include in 1981.

Gastrointestinal Examination:  The physician should clearly indicate whether the Veteran has any current, identifiable disability(ies) of the gastrointestinal system, to include the stomach and intestines.  If so, a diagnosis for each such disability should be provided.  Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.  In so doing, the examiner should consider and discuss the significance, if any, of the Veteran's lay assertions with respect to the continuity of stomach symptoms since service, and the statements (received in January 2009) tending to corroborate his account of observable stomach symptoms upon his return from service.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


